Parkhill, J.,
(Goncurrmg.)—It is not so difficult to understand the rule that obtains as to the measure of damages in actions against telegraph companies for negligence in the transmission or delivery of messages, but it is its application to the different cases which puzzles and confuses the courts. We know very well that the damages must flow directly and naturally from the breach and that they must be certain, both in this nature, and in respect to the cause from which they proceed; and that under this rule only such damages may be recovered as may reasonably be supposed to have been in the contemplation of both parties at the time they made the contract as the probable result of the breach of it. But it is equally well settled that this rule, formulated in the famous English case of Hadley v. Baxendale, 9 Exch., 341 does not require that the parties must have contemplated the actual damages which are to be allowed, but such as may reasonably be supposed to have been contemplated. It is not essential that the particular loss or injury sustained was contemplated, but the company is liable if the loss sustained should have been contemplated as a probable and proximate result of its negligence. In other words, as was well said by Chief Justice Earl in Leonard v. New York & C. Tel. Co., 41 N. Y., 544, text 567, “a party is liable for all the direct damages which both parties to the contract would have contemplated as flowing from its breach, if at the time they entered into it, they had bestowed proper attention upon the subject, and had been fully informed *137of the facts.” See, also Western Union Tel. Co. v. Merritt, 55 Fla., 462, 46 South. Rep., 1024; Jones’ Tel. & Tel. Companies, Paragraph 517.
Now, it will be conceded that, without reference to the question whether the defendant company knew of the contract between the plaintiff and the Camden Hardware Company, the message, “We want some brick. When are you going to ship?” clearly indicated to the company’s operator that it related to a business transaction of importance and that a pecuniary loss would probably result unless it was promptly and correctly transmitted. Western Union Tel. Co. v. Merritt, supra.
Now the loss the plaintiffs are said to have sustained by reason of the negligence of the defendant company is the sum of $500 that the plaintiffs would have realized as profits on the sale of 150,000 brick if the telegram had been delivered to the plaintiffs. Should not the loss of these profits have been contemplated as a probable result of the defendant’s negligence?
The liability of the defendant company does not require that the company must have contemplated the ac tual damages which are to be allowed, but such as may reasonably be supposed to have been contemplated.
“We want some brick.” It is clear that the telegraph company knew that the Camden Hardware Company wanted to get some brick from the plaintiffs—that the Camden Hardware Company wanted to buy some brick from the plaintiff. It is not essential that the telegraph company knew how much brick the Camden Company wanted to buy from the plaintiff.
“When are you going to ship?” Is it not reasonably certain from these words “when are you going to ship,” that the telegraph company knew that the buying of the brick depended upon an answer as to when the plaintiffs would ship the brick—that if an answer came promptly *138that the plaintiff Avas ready to ship and Avould ship—that the Camden Company would buy or take the brick, and that if no ansAver Teas received by the Camden Company it must andi Avould look elseAvhere for brick? Ts it not plain to be seen, then, that the negligent delay of the telegraph company Avas the direct loss to the plaintiff of the sale and the profits on the sale of brick that the Camden Company Avould have bought from the plaintiff had the telegram been delivered promptly? I think so.
It is doubtless true that the telegraph company did not knoAv anything about a contract said to have been entered into between the Camden Company and the plaintiffs, but it is not essential to the liability of the telegraph company that it kneAV of or should have contemplated the existence of this particular contract. The telegraph company Avill be liable for the failure of the plaintiff to have made the sale of the brick upon proof at the trial that, Avithout the contract, the Camden Company Avould have bought 150,000 brick from the plaintiff if the telegram had been delivered promptly and the plaintiff Avas ready and Avilling to furnish the brick and would have done so. In other Avords had the plaintiffs not mentioned the contract Avith the Camden Company, but merely alleged in the declaration that but for the said neglect and failure or duty on the part of the said, defendant in failing Avith due diligence and promptness to transmit and deliver the message as aforesaid, the said Camden HardAvare Company Avould have purchased from these plaintiffs who Avere ready, able and Avilling to supply same, and Avould have done so had said message been delivered with reasonable promptness, the brick required for the erection of a certain building, amounting to 150,000 brick, whereby the said plaintiffs would have derived their reasonable profits in the sale of the brick amounting to the sum of $500.00, &c., a good cause of action would have been stated.
*139This, then, is not an action to recover profits for which the Camden Company had already bound itself to the plaintiffs, but an effort to recover profits which are shown with reasonable certainty to have been lost by the loss of the sale from which they would have been derived.
Without avering a binding obligation on the part of the Camden Company to take 150,000 brick, the declaration shows the purpose for which the brick were ordered, which called for that number, and the mutual expectation that the number would be taken, and the allegation that but for the delay in the delivery of the telegram that number would have been taken.
This is not a suit to recover profits under a contract by which the Camden Company had already bound itself to the plaintiff, for in such a case the suit would be brought against the contracting Camden Company for breach of the existing contract and not against the telegraph company for loss of the sale of the brick.
Unless the Camden Company had bound itself for the whole 150,000 brick, it could not be sued for refusing to take them. If, hoxvever, it may be shown with reasonable certainty that but for the negligent act of the defendant the Camden Company would in fact have taken the brick the loss resulting from a failure to do so may be recovered from the telegraph company. This distinction may be seen in the two cases of Savannah, F. & W. R. Co. v. Willett, 43 Fla., 311, 31 South. Rep. 246, and Western Union Tel. Co. v. McKibben, 114 Ind. 511, 14 N. E. Rep., 894. In the first case, it is held that the defendant, not having bound itself for any particular time, could discharge the plaintiff at pleasure and he could recover only nominal damages for failure to employ him. In the other case, the plaintiff was allowed to recover on the basis of the wages he would *140have earned from the date of the expected employment to the institution of the suit:
In order to recover, then, the plaintiff must show, not an existing binding contract with the Camden Company for the 150,000 brick, but a reasonable probability that such a number of brick would have been taken but for the negligent act of the defendant. The declaration, therefore, alleges the existence of a contract then being performed, but subject to be terminated by notice, the expectation of each party that it would continue until the building in question was completed, and that this would have been the case but for the default in the delivery of the telegram and the stoppage of the contract and the loss of the sale of the brick in consequence of such default on the part of the telegraph company. At the trial upon proof of these facts, the plaintiffs may recover. The declaration may have stated the evidence with too much detail and particularity, but such an objection may not avail the telegraph company.
Owing to the difficulty of applying the well known principles of the law to the particular facts of each case, I voted for a rehearing in this case so that we might consider the question involved fully. I again, come to the conclusion that the special damages claimed may be recovered, and that the judgment should be reversed.